Citation Nr: 1732725	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes or the medications used to treat service-connected diabetes.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.  

3.  Entitlement to an evaluation in excess of 30 percent for service-connected depression with posttraumatic stress disorder prior to August 6, 2010, and in excess of 50 percent thereafter.  

4.  Entitlement to an initial evaluation in excess of 30 percent for service-connected coronary artery disease prior to February 4, 2009, and in excess of 60 percent from February 4, 2009 to July 20, 2010.  

5.  Entitlement to a total disability evaluation based on individual employability prior to January 4, 2007.  

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to April 1970.  This included deployment to Vietnam from November 1968 to April 1969, and he earned the Purple Heart for his service there.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  April 2010 and November 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board remanded the case for further development in October 2015, including obtaining the Veteran's outstanding Clarksburg VA Medical Center (VAMC) treatment records, private treatment records, and Social Security Administration (SSA) records.  The SSA records and VA treatment records and have been associated with the electronic claims file in May 2016 and June 2016, respectively.  The case has since returned to the Board.  

In October 2015, the Board also noted the while the Veteran initially entered June 2010, February 2011, and March 2011 notices of disagreement as to the denial of compensation for several disabilities that were addressed in the April 2010, September 2010, and November 2010 rating decisions; he specifically limited his appeal to the five issues reflected on the title page of this decision in his February 2013 VA Form 9s.  See 38 U.S.C.A. § 7105(d)(3) 

Regarding the Veteran's February 2013 substantive appeals, the Board further noted Veteran's request for a Board Hearing conducted at the RO in each of those VA Form 9s.  However, the Board also reviewed the RO's July 2015 notice to the Veteran of that the Hearing was scheduled for August 2015.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report for that hearing.  Therefore, the Board considered his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).  

In October 2015, the Board finally noted the Veteran's prior representative, Attorney David Huffman, is no longer accredited to represent claimants in claims before VA.  The RO contacted the Veteran in September 2014 informing him of this, and giving him the opportunity to appoint a new representative.  However, as the Veteran did not respond to that September 2014 letter, the Board recognized him as proceeding pro se in this appeal.  

During the pendency of the appeal, the RO issued a November 2010 rating decision, increasing the evaluation for posttraumatic stress disorder (PTSD) and depression from 30 percent to 50 percent effective August 6, 2010.  As such, the Veteran's PTSD with depression is currently assigned a 30 percent evaluation prior to August 6, 2010 and a 50 percent evaluation thereafter.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to a higher evaluations remain on appeal and have been characterized as reflected on the title page.

Similarly, the RO granted a total disability evaluation based on individual unemployability (TDIU) effective January 4, 2007 in that November 2010 rating decision.  However, the Veteran has reported at the July 2010 VA examination that he last worked in 2001 or 2002 due to his service-connected heart condition.  The period prior to January 4, 2007 is still on appeal as part of the Veteran's claim for increased initial evaluation of coronary artery disease.  Therefore, the issue of entitlement to TDIU prior January 4, 2007 is also on appeal before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Veteran's then representative reported the Veteran's treatment at the Charleston VAMC treatment records in February 2010 and October 2010.  The representative's statement specified that these records reflected treatment from October 1996 through January 2010 and March 2010 through August 2010.  These treatment records are not available in the electronic claims file.  Additionally, the Veteran submitted a November 2001 statement by a therapist at the Charleston Vet Center.  However, it is unclear if the Veteran has continued to seek treatment at the Charleston Vet Center.  

In light of the Federal Circuit's recent decision in Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), which held "that 38 C.F.R. § 3.159(c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance," the Board finds that remand is required to obtain those outstanding treatment records from the Charleston VAMC and Charleston Vet Center.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (holding that "the clear mandate of VA regulations is that a veteran's disability must be evaluated in light of its whole recorded history"); see also 38 C.F.R. § 4.1 (2016).  

As remand is already required to obtaining the outstanding Charleston VAMC and Charleston Vet Center treatment records, the Veteran will get a further opportunity on remand to have the AOJ assist him in obtaining any outstanding private treatment records.  The AOJ should also take the opportunity to update the Clarksburg VAMC and Pittsburg VAMC treatment records.  

Further, the Veteran argued in a February 2011 and March 2011 notices of disagreement that his service-connected PTSD and coronary artery disease, respectively, are manifested by symptoms meriting higher evaluations.  The Veteran's February 2011 notice of disagreement particularly cited the symptoms listed in the diagnostic criteria for a 70 percent evaluation.  As the most recent VA examination in July 2010 for coronary artery disease and August 2010 for PTSD did not reflect such symptoms, it would appear that the Veteran is arguing that his symptoms have increased in severity since the most recent examinations.  In light of the fact that these examinations are also now over five years old, remand is required for current VA examinations.  

Finally, as the Veteran has claimed TDIU based on his inability to work due to service-connected conditions, the TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his erectile dysfunction, hypertension, PTSD, depression, and coronary artery disease.  This request should specifically cite records from St. Joseph's Hospital for treatment since February 2009 and records from Camden Clark Memorial Hospital for treatment since November 2001.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file. 

2.  The AOJ should also secure any outstanding VA medical records, including from the Charleston Vet Center for treatment since August 2000.  

3.  The AOJ should further secure any outstanding VA medical records, including from the Charleston VAMC for treatment since December 1994, the Pittsburgh VAMC for treatment since August 2015, and the Clarksburg VAMC for treatment since June 2016.  

4.  After obtaining any outstanding VA treatment records, Vet Center treatment records, and private treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD and depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD and depression under the General Rating Formula for Mental Disorders.  The examiner's findings should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After obtaining any outstanding VA or private treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should state the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope. 

He or she should also indicate whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year. 

The examiner should further state whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction. 

In addition, he or she should address whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

Finally, he or she should address whether there was any hospitalization for ventricular arrhythmias or aneurysmectomy, and whether the Veteran has an automatic implantable cardioverter-defibrillator (AICD).

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

